DETAILED ACTION
	This action is in response to the application filed 01/28/2019.
	Claims 1-20 are currently pending and have been rejected.
	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US 2008/0033869 A1).
Regarding Claims 1, 9, 17:
	Steele teaches a system for securing sensitive data, the system comprising: one or more databases configured to store: (Paragraph 0118, 0051, “The Personal Information Record (PIR) 1022 is identified by a Unique Identification Number (UIN) 1031. The ATS 1002 may assign UINs 1031 to any new PIR 1022. Personal information in the PIR 1022 may be stored in an encrypted format using a standard encryption program. The PIR 1022 may be encrypted using the consumer password and/or login as a private key in a multiple-key encryption system… The intermediary allows suppliers of personal financial products and services 560 access to the consumer's anonymous financial profile 550, and in a preferred embodiment 
a plurality of financial profiles, each financial profile corresponding to a user of the system; (Paragraph 0037, “In order to make an offer to one or more consumers, the supplier 215 selects a desired subset of the anonymous information profiles 245 based on information contained within the anonymous information profile 245. The offers are sent to the intermediary 200 via the supplier homepage 240. Intermediary 200 associates the selected subset of anonymous profiles 245 for the consumers selected to receive offers with corresponding personal information profiles 235. The offers are delivered to the corresponding unique consumer 205 via the consumer homepage 230. The consumer then reviews the pending offers for goods or services, compares and contrasts them, and can accept the best one.”)
personally identifiable information corresponding to each user of the system; (Paragraph 0029, “Personal information supplied by applicant includes information that identifies a specific person, family or business, including name (first, middle, last, family, Christian, surname, given name, maiden name, married name, business name, registered business name, etc.), address (number and street, apartment name and number, rural delivery route, Post Office box number, etc.), complete telephone number, identifying number (Social Security Number, Driver's License Number, Dun and Bradstreet D-U-N-S Number, State Registration Number, Federal Tax Identification Number/Employer Identification Number (EIN), Business License Number), birth date, phone number (voice or fax), Uniform Resource Identifier (URI), Uniform Resource Locator (URL), etc.”)
in various embodiments Steele teaches at least one processor; and a memory configured to store instructions, the instructions when executed by the processor are operable to: (Paragraph 0075, 0173, “The ATS, distributors or multiple levels of distributors may set offer fees based on the competitive ranking of the offer relative to other offers transmitted to consumers at the same time. Competitive ranking may be based on criteria pre-established by the ATS, the distributor or the consumer or may be modified by the consumer prior to transmission of an anonymous transaction profile to processors or after receiving offers… For the sake of convenience, the operations are described as various interconnected functional blocks or distinct software modules. This is not necessary, however, and there may be cases where these functional blocks 
communicate a credit application associated with a first user to a third party, wherein the credit application is generated based on a financial profile corresponding to a first user but does not reveal personally identifiable information corresponding to the first user; and (Paragraph 0032, 0035, 0036, 0044, 0052, 0077, “Anonymous third-party information includes any information requested of a third-party and provided by the third-party that is specific to the consumer or consumer's family but cannot reasonably and normally be used to identify a specific person, family or business including credit score, amount of credit extended by credit-granting agencies, amount of credit used, late payment information, number of driving accidents, number of points on drivers license, etc… A consumer 205 submits an application to the intermediary 200, where the consumer's application is separated into a personal information profile 235 that uniquely identifies the consumer and an anonymous information profile 245 composed of information about the consumer that cannot be used to uniquely identify the consumer. For example, a consumer's name and social security number are examples of personal information, while the consumer's age and range of yearly personal income are examples of anonymous information. In one embodiment of the present invention, the consumer selects the products or services that he wishes to receive offers for and this information also becomes part of the anonymous information profile 245… The intermediary 200, using both personal and anonymous consumer information, requests and receives a credit report on the consumer from a credit bureau 220. The credit report is purged of any personal information and placed in the consumer's anonymous information file 245. Each supplier 215 then has access to the consumer's anonymous information 245 through the supplier homepage 240. In one embodiment of the present invention, the intermediary 200 uses digital certification techniques to authenticate the anonymous information profile 245 corresponding to a real, unique consumer. The anonymity of the consumer at this stage of the process is assured because the consumer's personal information 235 is masked from the supplier. However, the supplier 215 now has access to a real consumer profile and a valid credit rating. With this information the supplier can effectively price their products and services to the exact credit risk of 
in response to determining that the first user accepted a credit offer of the third party, automatically communicate, to the third party, the personally identifiable information corresponding to the first user. (Paragraph 0037, 0038, 0042, “In order to make an offer to one or more consumers, the supplier 215 selects a desired subset of the anonymous information profiles 245 based on information contained within the anonymous information profile 245. The offers are sent to the intermediary 200 via the supplier homepage 240. Intermediary 200 associates the selected subset of anonymous profiles 245 for the consumers selected to receive offers with corresponding personal information profiles 235. The offers are delivered to the corresponding unique consumer 205 via the consumer homepage 230. The consumer then reviews the pending offers for goods or services, compares and contrasts them, and can accept the best one… Once a consumer 205 accepts a pending offer, only at that time is the consumer's personal information profile 235 given to the supplier 215 whose offer was accepted. This could be done in a variety of ways, such as having the intermediary 200 send the consumer's personal information profile 235 to the supplier 215 or have the consumer 205 contact the supplier directly. This allows the supplier to complete the information it needs to fully process the accepted offer. Even though the consumer was pre-approved through his anonymous information profile 245 before the offer was ever made, the supplier can obtain another credit report to make sure that the credit rating status remains unchanged. In another embodiment, the intermediary 200 continues to receive offers on a consumer's behalf even after the consumer has accepted an offer for that product. This allows the consumer to easily determine if the current product or service can be replaced… Consumer 310 indicates their acceptance of the supplier offer at block 317, which triggers the intermediary 330 to retrieve the consumer's PIR in block 336 previously stored in block 332 and forward 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the embodiments of Steele as desired in order to have the functions be performed by the devices, processors, memory for processing an application form a user as desired. 


Regarding Claims 2, 10, 18:
Steele further teaches wherein the instructions, when executed by the processor, are further operable to: generate a first token corresponding to the first user, and communicate the first token to the third party. (Paragraph 0118-0120, “The Personal Information Record (PIR) 1022 is identified by a Unique Identification Number (UIN) 1031. The ATS 1002 may assign UINs 1031 to any new PIR 1022. Personal information in the PIR 1022 may be stored in an encrypted format using a standard encryption program. The PIR 1022 may be encrypted using the consumer password and/or login as a private key in a multiple-key encryption system…“)

Regarding Claims 3, 11:
Steele further teaches wherein the instructions, when executed by the processor, are further operable to: in response to receiving the first token from the third party, provide the third party with access to one or more of: the credit application associated with the first user; or the personally identifiable information corresponding to the first user. (Paragraph 0120, “The consumer 1000 enables a supplier to obtain the PIR 1022 by giving the supplier 1036 the consumer password and login. The supplier 1036 then supplies the password, login and UIN 1031 to the ATS 1002. The ATS 1002 uses this information to regenerate the unique number that is used as the private key for decrypting the consumers PIR 1022. Encrypting the PIR information 1022 prevents unauthorized personnel from unauthorized access to consumer PIRs 1022.”)

Regarding Claims 4, 12, 19, and 20:
Steele further teaches wherein the instructions, when executed by the processor, are operable to: in response to receiving the token from the third party, decrypt, using the token received from the third party, one or more of: the credit application associated with the first user; or the personally identifiable information corresponding to the first user. (Paragraph 0120, “The consumer 1000 enables a supplier to obtain the PIR 1022 by giving the supplier 1036 the consumer password and login. The supplier 1036 then supplies the password, login and UIN 1031 to the ATS 1002. The ATS 1002 uses this information to regenerate the unique number that is used as the private key for decrypting the consumers PIR 1022. Encrypting the PIR information 1022 prevents unauthorized personnel from unauthorized access to consumer PIRs 1022.”)

Regarding Claims 5, 13:
Steele further teaches wherein the third party is selected from the group comprising: a financial institution; a creditor; a market intermediary. (Paragraph 0027, 0077, “Suppliers are defined as any individual or company offering or brokering risk-based priced products and services where risk is determined based on the current status and historical experience or record of a consumer. Typical risk-based priced products and services include loans (auto, personal, student, secured, unsecured), mortgages (first or second), lines of credit (secured or unsecured), credit cards, debit cards, leases, auto insurance, life insurance, health insurance, accidental death and dismemberment insurance, disability insurance, medical services, etc… The ATS, distributors or multiple levels of distributors may supply products directly to consumers, may provide products from third-party suppliers directly to consumers or may permit third-party suppliers to provide product directly to their consumers and may select to offer only those products available through the ATS system that they themselves or their third-party suppliers do not supply directly.”)

Regarding Claims 6, 14:
Steele further teaches wherein each financial profile is generated based on data received from credit sources. (Paragraph 0036, “The intermediary 200, using both personal and anonymous consumer information, requests and receives a credit report on the consumer from a credit bureau 220. The credit 

Regarding Claims 7, 15:
Steele further teaches wherein the credit source is one selected from the group consisting of: a financial institution; a creditor; and a credit bureau. (Paragraph 0036, “The intermediary 200, using both personal and anonymous consumer information, requests and receives a credit report on the consumer from a credit bureau 220. The credit report is purged of any personal information and placed in the consumer's anonymous information file 245. Each supplier 215 then has access to the consumer's anonymous information 245 through the supplier homepage 240. In one embodiment of the present invention, the intermediary 200 uses digital certification techniques to authenticate the anonymous information profile 245 corresponding to a real, unique consumer. The anonymity of the consumer at this stage of the process is assured because the consumer's personal information 235 is masked from the supplier. However, the supplier 215 now has access to a real consumer profile and a valid credit rating. With this information the supplier can effectively price their products and services to the exact credit risk of the consumer. The supplier 215 may also group or sort the plurality of anonymous information profiles according to the information contained in the anonymous information profile 245, such as age, gender, credit rating, etc. The supplier can thereby efficiently price their product or service while the consumer maintains their anonymity.”)


Regarding Claims 8, 16:
Steele further teaches wherein the personally identifiable information corresponding to the first user is provided by the user. (Paragraph 0029, “Personal information supplied by applicant includes information that identifies a specific person, family or business, including name (first, middle, last, family, Christian, surname, given name, maiden name, married name, business name, registered business name, etc.), address (number and street, apartment name and number, rural delivery route, Post Office box number, etc.), complete telephone number, identifying number (Social Security Number, Driver's License Number, Dun and Bradstreet D-U-N-S Number, State Registration Number, Federal Tax Identification Number/Employer Identification Number (EIN), Business License Number), birth date, phone number (voice or fax), Uniform Resource Identifier (URI), Uniform Resource Locator (URL), etc.”)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        03/08/2021